Citation Nr: 1738323	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel







INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  In this regard, the Board requires a new medical opinion because the existing opinion is inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, a July 2014 VA examination was conducted and an opinion against service connection was rendered.  The Board finds the rationale for the opinion is inadequate because it recited facts alone without a reasoned medical explanation connecting the facts.  Specifically, the opinion amounted to a listing that hearing was normal at separation from service and that hearing loss occurred approximately ten years prior to the examination.  The reasoning is deficient because it does not explain why it matters that hearing loss had its onset ten years prior.

Additionally, the Veteran disputes the fact that he first noticed hearing loss roughly ten years or so prior to the examination.  In a later statement, the Veteran clarified that he first sought treatment for his hearing loss roughly ten years prior, but that he had "always suffered from hearing loss."  See December 2014 Notice of Disagreement.  As the medical opinion is grounded on a questionable premise, a new opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Direct the claim to the examiner who conducted the July 2014 VA audiology examination, if available, to provide the following opinion: for the diagnosed hearing loss disability, is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, taking into account the Veteran's statements of clarification in the record that he sought treatment for hearing loss in roughly 2004, but he had hearing loss prior to seeking treatment, and the finding of a retro cochlear lesion in February 2014 private treatment.  The examiner should address whether medical principles allow for delayed onset hearing loss.

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


